Name: Commission Regulation (EEC) No 1433/93 of 10 June 1993 amending Council Regulation (EEC) No 3886/92 laying down detailed rules for the application of the premium schemes provided for in Council Regulation (EEC) No 805/68 on the common organization of the market in beef and veal
 Type: Regulation
 Subject Matter: animal product;  executive power and public service;  cooperation policy;  management;  agricultural policy
 Date Published: nan

 11 . 6 . 93 Official Journal of the European Communities No L 140/31 COMMISSION REGULATION (EEC) No 1433/93 of 10 June 1993 amending Council Regulation (EEC) No 3886/92 laying down detailed rules for the application of the premium schemes provided for in Council Regulation (EEC) No 805/68 on the common organization of the market in beef and veal HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 125/93 (2), and in particular Articles 4b (8) and 4d (8) thereof, Whereas the application of certain provisions of Council Regulation (EEC, Euratom) No 1182/71 of 3 June 1971 determining the rules applicable to periods, dates and time limits (3) causes the retention period expressed in months, as defined in the special premium and the suckler cow premium schemes, to be artificially extended by one or more days ; whereas provisions should therefore be laid down to that effect ; Whereas the transitional period fixed so that those Member States which decide to change from the general scheme for granting the special premium to the scheme for granting it on slaughter may apply both schemes in parallel has proved insufficient ; whereas the time limit laid down should be extended, including for the current period, so that the extension should therefore take effect as from 15 May ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, Article 1 Council Regulation (EEC) No 3886/92 (4) is hereby amended as follows : 1 . The following Article 45a is inserted : 'Article 45a Determination of retention periods The last day of the retention periods referred to in Articles 4, 16, 23 and 57 shall be the day, whether a working day or not, preceding the day which corres ­ ponds to the day which bears the same number as the starting day.' ' 2 . In Article 57 (2), the worlds 'at the latest' are replaced by 'and from 15 May to 30 June 1993'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Article 1 (2) shall apply from 15 May 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 June 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 148 , 28 . 6. 1968, p. 24 . O OJ No L 18 , 27. 1 . 1993, p . 1 . (3) OJ No L 124, 8 . 6. 1971 , p. 1 . (4) OJ No L 391 , 31 . 12. 1992, p. 20.